401 S.W.2d 593 (1966)
AMERICAN CENTRAL INSURANCE CO., Appellant,
v.
TEXHOMA STORES, INC., Appellee.
No. A-11287.
Supreme Court of Texas.
March 23, 1966.
Rehearing Denied April 20, 1966.
Touchstone, Bernays & Johnston, Webber W. Beall, Jr., with above firm, Dallas, for petitioner.
Andress, Woodgate, Richards & Condos, Dallas, for respondent.
PER CURIAM.
Texhoma Stores, Inc., brought suit against American Central Insurance Company; and in the course of the trial, American caused a subpoena duces tecum to be issued which directed Texhoma to produce its income tax returns for the years 1960 and 1961. Texhoma complied with the subpoena and presented them to the trial judge for examination. It was willing to supply all the information which American sought from the returns. The trial judge, after examining the returns, expressed the view that the returns should be introduced in evidence generally; because they contained relevant matter in addition to that which American sought. Upon Texhoma's refusal to produce the returns in their entirety, the trial judge dismissed its action "with prejudice." The Court of Civil Appeals reversed the judgment and remanded the cause for a new trial. 398 S.W.2d 344. It is our opinion that the intermediate court reached the right result. The opinion of that court, however, suggests that Rules 167 and 170, Texas Rules of Civil Procedure, are applicable and authorize coercive measures for the enforcement of a trial judge's orders made in the course of actual trial. Those rules are applicable to pre-trial proceedings. The application for writ of error is refused, no reversible error. Rule 483, T.R.C.P.